DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu et al. (JP 2011-130549) (Shigematsu) in view of Elliott et al. (US 5,992,003) (Elliott).
	The examiner has provided a machine translation of JP 2011-130549 Abstract and Description with the office action mailed 06/11/2021. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claims 6 and 15, Shigematsu teaches a laminated structure including at least one first steel plate and at least one second steel plate ([0001]; [0011]) (corresponding to a metal laminate, comprising: a laminate, in which a first metal plate and a second metal plate are laminated). The at least one first steel plate having at least one first caulking portion and at least one second caulking portion and the at least one second steel plate is caulked and laminated via the first caulking portion and the second caulking portion ([0011]) (corresponding to the first metal plate includes a caulking; the second metal plate includes an accommodating portion configured to accommodate the caulking of the first metal plate such that the caulking is fitted to the accommodating portion).
Shigematsu further teaches in each of FIG. 4 and FIG. 6, provided below, a first steel plate 16a has a first caulked portion 14a including a first protruding portion 30a ([0022]) (corresponding to a caulking that exhibits a mountain shape protruding from a back surface of the first metal plate and a recessed on a front surface side of the first metal plate). The first caulked portion includes a first notched portion 32a ([0022]). The surface 42c of the second steel plate 16b is fitted into the first notch 32a of the first caulking portion 14a in the first steel plate
16a ([0053]) (corresponding to an abutting portion abutted against an inner surface of the accommodating portion of the second metal plate at a position corresponding to the recessed portion).
	Shigematsu further teaches an inner concave surface of the first caulking 14a defined by first and second side surfaces positioned opposite sides of a bottom surface (FIG.6) (corresponding to an inner concave surface of the caulking and recessed toward the back surface of the first metal plate, the inner concave surface being defined by first and second side surfaces positioned opposite sides of a bottom surface). FIG. 6 further teaches the side surfaces are inclined surfaces (corresponding to each of the first and second side surfaces is inclined).
Shigematsu does not explicitly teach a recessed portion provided on an inner concave surface of the caulking and recessed toward the back surface of the first metal plate, wherein the recessed portion is formed to extend along the bottom surface and is spaced from a center of the bottom surface, as presently claimed. 
Elliott teaches a stack of laminations (col. 1, lines 5-7). A separation lug is formed on a top of an attaching lug (col. 5, lines 32-34). Elliott further teaches a cavity for forming the separation lug is formed in the face of a punch such that the separation lug 37” is formed on the top of the attaching lug 16” and projects upward into the attaching cavity 28” to provide the spacing (S”) between laminas (col. 5, lines 40-45; FIG. 3) (corresponding to a recessed portion provided on an inner concave surface; the recessed portion is formed to extend along the bottom surface and is spaced from a center of the bottom surface). When the succeeding lamination 19” 
In light of the motivation of Elliott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the bottom surface of Shigematsu to include the separation lug disclosed in Elliott, in order to provide separation between laminas for insulation of the individual laminas.

    PNG
    media_image1.png
    811
    586
    media_image1.png
    Greyscale
Given that the first caulking portion of Shigematsu in view of Elliott is substantially identical to the present claimed caulking in structure and produced by a substantially identical process (i.e., punching), it is clear that the first notch of the first caulking portion would intrinsically have a metal density higher than a metal density of a remaining portion of the caulking.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

    PNG
    media_image2.png
    724
    1127
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    595
    1066
    media_image3.png
    Greyscale

In reference to claims 7 and 14, Shigematsu in view of Elliott teaches the limitations of claim 6, as discussed above. Shigematsu further teaches the first notch portion 32a has a convex shape in the radial direction is formed on the first cut surface 42a in the length direction of the first caulking ([0025]; FIG. 4).
Shigematsu in view of Elliott further teaches the separation lug (i.e., recessed portion) is formed around a center of the bottom surface and extending the length of the bottom surface corresponding to an end portion of the recessed portion extends towards the abutting portion without reaching the abutting portion; the recessed portion extends laterally between the first and second side surfaces).
In reference to claim 8, Shigematsu in view of Elliott teaches the limitations of claim 6, as discussed above.
Shigematsu in view of Elliott does not explicitly teach a width of the first notched portion is larger than a width of the separation lug in a direction orthogonal to a direction in which the recess and first notched portion are arranged, as presently claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have a width of the first notched portion be larger than a width of the separation lug in a direction orthogonal to a direction in which the recess and first notched portion are arranged, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225
USPQ 232 (1984).
Response to Arguments
In response to amended claim 6, which recites a metal laminate, comprising a recessed portion provided on an inner concave surface of the caulking and recessed toward the back surface side of the first metal plate, the inner concave surface being defined by first and second side surfaces positioned on opposite sides of a bottom surface, wherein the recessed portion is formed to extend along the bottom surface and is spaced from a center of the bottom surface, it is noted that Shigematsu et al. (JP 2011-130549) (Shigematsu), Torisu (JP H07-185695), Hashimoto (JP 2010-130824) and Lee et al. (WO 2009/005179) (Lee), alone or in combination, no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Shigematsu in view of Torisu and the 35 U.S.C. 103 rejection over Hashimoto in view of Lee are withdrawn. However, the amendment necessitates a new set of rejections, as discussed above. 
Applicant’s arguments with respect to claims 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784